[Missing Graphic Reference] Douglas Scully Vice President, Corporate Counsel One Corporate Drive, Shelton, CT06484-6208 Tel203 925-6960 douglas.scully@prudential.com July 17, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Pruco Life Insurance Company of New Jersey (“Depositor”) Pruco Life of New Jersey Flexible Premium Variable Annuity Account (“Registrant”) Post-Effective Amendment No. 7 to Registration Statement on Form N-4 File Nos.333-184891 and 811-07975 Rule 485(a) under the Securities Act of 1933 Members of the Commission: Along with this letter, we are filing a post-effective amendment under Rule 485(a) to the above-captioned Form N-4 registration statement of Pruco Life of New Jersey Flexible Premium Variable Annuity Account (the “Registrant”) and Pruco Life Insurance Company of New Jersey (the “Depositor”). The purpose of this post-effective amendment is to: (a) include an additional expense example that illustrates the impact of the minimum fees under the contract (i.e., not including a fee for optional living benefits) in addition to the expense example that illustrates the maximum fees; and (b) to clarify disclosure regarding the impact of selecting an optional living benefit. After we receive comments from the staff, we will file another post-effective amendment that will reflect changes made in response to those comments and include financial statements, exhibits and other information required by Form N-4. Please call me at (203) 925-6960 if you have any questions. Very truly yours, /s/Douglas Scully Douglas Scully
